       Case 1:19-cr-00465-KPF Document 36 Filed 08/03/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              19 Cr. 465-1 (KPF)

SALVATORE ARENA,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defendant Salvatore Arena, who is currently incarcerated at the Federal

Prison Camp in Lewisburg, Pennsylvania (“FPC Lewisburg”), has applied for

compassionate release in the form of resentencing to time served, pursuant to

18 U.S.C. § 3582(c)(1)(A). (Dkt. #26, 31). In brief, Mr. Arena contends that he

is at an increased risk of contracting, or of having a greater reaction to

infection from, the COVID-19 virus because of pre-existing medical conditions.

The Government opposes Mr. Arena’s motion. (Dkt. #30). As set forth in the

remainder of this Order, the Court denies Mr. Arena’s motion for

compassionate release.

                                 BACKGROUND

      On March 11, 2019, Mr. Arena was charged in a criminal complaint with

mail fraud, money laundering, and wire fraud, in violation of Title 18, United

States Code, Sections 1341, 1956(a), 1343, and 2. (Dkt. #1). On June 21,

2019, a three-count felony information was filed charging Mr. Arena with the

same three offenses. (Dkt. #10-11). The Final Presentence Investigation

Report (“PSR” (Dkt. #32)), contains a detailed explication of the offense conduct
       Case 1:19-cr-00465-KPF Document 36 Filed 08/03/20 Page 2 of 11




(id. at ¶¶ 10-33), and this conduct is accurately summarized in the

Government’s opposition:

             [The] charges stemmed from a scheme whereby Arena
             exploited his position as a tax accountant to steal funds
             from his clients. (See ECF Nos. 1, 21.)[ 1] Specifically,
             for almost two decades, Arena worked for an accounting
             firm in Manhattan that provided tax and other services.
             While working for that firm, Arena helped to prepare tax
             returns and facilitate tax payments for the firm’s
             clients, and he solicited and promised to perform
             similar services for his own clients. In truth, however,
             Arena was stealing many clients’ money.

             Arena stole funds from clients in two primary ways.
             First, he sent tax payments he solicited from clients to
             tax authorities, but he included instructions to credit
             those payments to him rather than his clients —
             resulting in apparent overpayments by Arena that
             eventually caused tax authorities to issue Arena
             unearned refund checks.       Second, Arena directed
             clients to make payments to two New York shell
             companies he controlled, and then took those funds for
             himself.    Overall, Arena’s fraud appears to have
             impacted more than 170 victims and caused over
             $780,000 in financial losses.

(Dkt. #30 at 1 (emphasis in original)).

      On August 23, 2019, Mr. Arena entered a plea of guilty to all three

counts. (PSR ¶ 7; Dkt. #18 (plea transcript)). The plea was entered pursuant

to a written plea agreement with the Government in which, among other

things, the parties stipulated that the applicable range under the United States

Sentencing Guidelines (“U.S.S.G.” or the “Guidelines”) was 51 to 63 months’

imprisonment. Sentencing took place on December 13, 2019. (Dkt. #22 (order



1     The Court understands from the sentencing proceeding that Mr. Arena was a tax
      preparer but not an accountant.

                                           2
       Case 1:19-cr-00465-KPF Document 36 Filed 08/03/20 Page 3 of 11




of restitution), 23 (judgment)). During the sentencing proceeding, the Court

heard from several victims of Mr. Arena’s fraudulent scheme. Ultimately, the

Court sentenced Mr. Arena principally to a term of 42 months’ imprisonment,

citing the length and breadth of his criminal conduct:

            I want to make clear that, by any metric, what happened
            in this case was egregious. It went on for a period of
            years. There were more than 170 victims. There were
            hundreds of thousands of dollars lost. And I do
            appreciate that Mr. Arena has begun to accept
            responsibility in this matter and I appreciate that he
            has. There are certain, though, of his explanations, that
            I do not accept fully. I do, or at least I may accept that
            he may not have been completely ready for the job he
            obtained in 1998, but seeing as the fraud in this case
            began in 2014, that’s not a wholly satisfying
            explanation. I am not, at this point, willing to accept
            that the B figure, whom I have heard referenced this
            afternoon, she may have been the architect but not — I
            don’t know that she was a complete Svengali. I do
            believe or I do note that it is Mr. Arena who had the
            personal contacts with many of the victims. Also, it was
            discussed that she had leverage over him but the
            leverage that was mentioned was the fact that she could
            have fired him. He could have left. And I don’t think,
            and I am not accepting an explanation or a suggestion
            that somehow the sophistication of some of the victims
            matters because one can be very sophisticated in other
            aspects of their lives such as legal training and not
            understand the niceties of taxation law, particularly
            when some of the money is being sent to other
            corporations.

            So, I do accept that there is a degree to which Mr. Arena
            has accepted responsibility. … I do think that some of
            the discussions and some of the arguments made to me
            today overlook how deeply and intimately involved he
            was with the fraud and how much this really was
            something that he did and not something that he was
            forced to do. So, I am varying downwards slightly to
            account for Mr. Arena’s medical issues…, but it is a
            modest downward variance.


                                        3
       Case 1:19-cr-00465-KPF Document 36 Filed 08/03/20 Page 4 of 11




(Transcript of Sentencing of December 13, 2019, at 46-47).

      Mr. Arena self-surrendered to FPC Lewisburg on March 20, 2020. (Dkt.

#26 at 2). Just over two months later, Mr. Arena filed a pro se application

seeking “grant appropriate relief that it deems fair and just and protective of all

involved” (id. at 10), which the Court understands to include a sentence

reduction to time served and/or transfer to home confinement. (See also Dkt.

#31 at 2 (“Accordingly, Arena respectfully request this Court reject the

government’s position and grant him compassionate release or provide any

form of relief the court deems fair and just under these ‘extraordinary and

compelling circumstances.’”)). In support, Mr. Arena cites a preexisting heart

condition that resulted in a hemorrhagic stroke in 2014; high blood pressure;

an enlarged heart; and acute liver disease. (Dkt. #26 at 2; Dkt. #31 at 1-2; see

also PSR ¶¶ 70-75 (discussion of medical conditions, including high blood

pressure, a hemorrhagic stroke, and alcohol-induced liver issues)). The

Government filed an opposition letter brief on June 15, 2020. (Dkt. #30). Mr.

Arena then filed a counseled reply on June 22, 2020. (Dkt. #31). The Court

has also had the opportunity to review Mr. Arena’s medical records, which were

produced in response to a request of the Bureau of Prisons (the “BOP”).

                               APPLICABLE LAW

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

defendant’s sentence upon motion of the Director of the BOP, or upon motion

of the defendant. A defendant may move under § 3582(c)(1)(A) only after the

                                         4
        Case 1:19-cr-00465-KPF Document 36 Filed 08/03/20 Page 5 of 11




defendant has “fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id.

      When considering an application under § 3582(c)(1)(A), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In making this determination, the

court must consider the “the factors set forth in [18 U.S.C. § 3553(a)] to the

extent that they are applicable.” Id. § 3582(c)(1)(A). “The defendant has the

burden to show he is entitled to a sentence reduction.” United States v. Ebbers,

No. 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing

United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

      Congress has delegated responsibility to the Sentencing Commission to

“describe what should be considered extraordinary and compelling reasons for

sentence reduction.” 28 U.S.C. § 994(t). The Sentencing Commission has

determined that a defendant’s circumstances meet this standard, inter alia,

when the defendant is “suffering from a terminal illness” or a “serious physical

or medical condition ... that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility,”

or if, in the judgment of the BOP, the defendant’s circumstances are

extraordinary and compelling for “other reasons.” U.S.S.G. § 1B1.13(1)(A) &

                                        5
       Case 1:19-cr-00465-KPF Document 36 Filed 08/03/20 Page 6 of 11




Application Note 1(A), (D). Following the passage of the First Step Act, courts

may independently determine whether such “other reasons” are present in a

given case, without deference to the determination made by the BOP. See

United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y.

Feb. 24, 2020). In addition, the Sentencing Commission counsels that a court

should reduce a defendant’s sentence only after determining that “[t]he

defendant is not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2).

                                  DISCUSSION

      Mr. Arena’s motion is properly before the Court because the Bureau of

Prisons (“BOP”) denied his compassionate release request on May 20, 2020.

(Dkt. #26 at 6). The issue at hand is whether Mr. Arena has identified

“extraordinary and compelling reasons” warranting his release. The Court

finds that he has not.

      To begin, Mr. Arena argues that the conditions of his incarceration at

FPC Lewisburg place him at a higher risk of contracting, or of having a greater

reaction to infection from, the COVID-19 virus because of the nature of his

confinement at the facility, his existing medical conditions, and the claimed

inability of prison staff to handle the outbreak. The Court recognizes, as do the

parties, that sister courts in this District have granted, and denied,

compassionate release motions based on the existence of the COVID-19

pandemic and the risks of its transmission at prisons. (See, e.g., Dkt. #26 at 7-

10 (defense listing of cases granting compassionate release to inmates); Dkt.

                                        6
        Case 1:19-cr-00465-KPF Document 36 Filed 08/03/20 Page 7 of 11




#30 at 6-7 (Government distinguishing of cases cited by Mr. Arena)). This

Court aligns itself with those courts that have found “that the risks posed by

the pandemic alone do not constitute extraordinary and compelling reasons for

release, absent additional factors such as advanced age or serious underlying

health conditions that place a defendant at greater risk of negative

complications from the disease.” United States v. Nwankwo, No. 12 Cr. 31

(VM), 2020 WL 2490044, at *1-2 (S.D.N.Y. May 14, 2020) (emphasis added)

(collecting cases); see also United States v. Brady, No. 18 Cr. 316 (PAC), 2020

WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (“Instead, compassionate release

motions amid the COVID-19 pandemic have required a ‘fact-intensive’ inquiry,

made in the ‘unique circumstances’ and ‘context’ of each individual defendant.

In practice, courts in this district have considered the age of the prisoner; the

severity and documented history of the defendant’s health conditions, as well

as the defendant’s history of managing those conditions in prison; the

proliferation and status of infections in the prison facility; the proportion of the

term of incarceration that has been served by the prisoner; and the sentencing

factors in 18 U.S.C. § 3553(a), with particular emphasis on the seriousness of

the offense, the deterrent effect of the punishment, and the need to protect the

public.” (internal citations omitted)).

      Mr. Arena has not demonstrated the existence of extraordinary and

compelling circumstances in his case. Mr. Arena’s medical records reflect a

detailed intake interview at which he was able to provide information about his

medical history. In March 2020, Mr. Arena received a full physical exam,

                                          7
        Case 1:19-cr-00465-KPF Document 36 Filed 08/03/20 Page 8 of 11




including an electrocardiogram (or “ECG”), a chest x-ray, an eye examination,

and a dental examination. At that time, BOP medical personnel observed that

Mr. Arena’s heart presented with a normal cardiac silhouette and only a

slightly tortuous thoracic aorta “without radiographic evidence for an acute

cardiopulmonary process.” They diagnosed Mr. Arena with an alcohol-induced

disorder (indeed, he self-surrendered at the facility with a significantly elevated

blood alcohol content), an unspecified cerebrovascular disease, epilepsy, and

hypertension. More recently, Mr. Arena received an ultrasound examination of

his liver, which was described as “mildly enlarged and heterogeneous,” but

with no hepatic lesions or growths.

      Mr. Arena is 48 years old, an age at which he faces a slightly elevated

risk of hospitalization or death from COVID-19. See Weekly Updates by Select

Demographic and Geographic Characteristics, CENTER FOR DISEASE

CONTROL,

https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex

(accessed August 3, 2020). But with respect to Mr. Arena’s proffered medical

issues, the Centers for Disease Control and Prevention has recently revised its

analysis of comorbidities to specify that heart failure, coronary artery disease,

congenital heart disease, cardiomyopathies, and pulmonary hypertension —

none of which Mr. Arena has — are considered factors that result in an

“increased risk for severe illness from COVID-19,” while hypertension, prior

strokes, and liver disease are listed as factors that only “may” or “might” result

in an “increased risk for severe illness from COVID-19.” See CENTERS FOR

                                         8
       Case 1:19-cr-00465-KPF Document 36 Filed 08/03/20 Page 9 of 11




DISEASE CONTROL AND PREVENTION, People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir

us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html

(accessed August 3, 2020). Epilepsy is not considered a risk factor for COVID-

19.

      The Court has reviewed with care Mr. Arena’s medical records, and

concludes that there is nothing to suggest that he is not receiving proper

medical care at FPC Lewisburg. More to the point, Mr. Arena has not

suggested that his medical care has been delayed or hampered by the

pandemic, and the Court’s review discloses that Mr. Arena has received

proactive, beneficial care during his incarceration.

      Although the Court is concerned by Mr. Arena’s discussion of the

conditions at FPC Lewisburg (see Dkt. #26 at 3), it has also considered the

BOP’s Pandemic Influenza Plan, see https://www.bop.gov/coronavirus/

(accessed August 3, 2020). The Court is concerned about a recent spike in

cases, with 35 inmates in the facility testing positive for the COVID-19 virus.

However, the Court concludes on balance that the danger that Mr. Arena faces

from infection with COVID-19, even accounting for his medical conditions, does

not amount to an extraordinary and compelling reason for granting

compassionate release. Cf. United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (“We do not mean to minimize the risks that COVID-19 poses in the

                                        9
       Case 1:19-cr-00465-KPF Document 36 Filed 08/03/20 Page 10 of 11




federal prison system, particularly for inmates like Raia. But the mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread.”).

      Separately, the factors set forth in 18 U.S.C. § 3553(a) counsel against

granting Mr. Arena’s motion. Those factors include “the nature and

circumstances of the offense and the history and characteristics of the

defendant,” as well as the need “to protect the public from further crimes of the

defendant.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). Over a period of five years,

Mr. Arena abused the trust that had been placed in him by his clients;

separate and apart from defrauding them of hundreds of thousands of dollars,

he caused financial and emotional stresses — some of which remain — to

innocent people who were simply trying to comply with their income tax

obligations.

      The Court varied downward when it sentenced Mr. Arena for this

egregious breach of trust; it intended then, and intends now, for him to serve

the totality of that sentence, and not a mere five months of it. Thus, the Court

finds that the § 3553(a) factors weigh against granting Mr. Arena’s motion.2




2     To the extent not already pursued, Mr. Arena may pursue relief in the form of a
      furlough under 18 U.S.C. § 3622 or home confinement as contemplated in the CARES
      Act, Pub. L. No. 116-136 (2020), and the Attorney General’s April 3, 2020 memorandum
      to the BOP. The decision to grant that relief, however, is reserved to the discretion of
      the BOP.

                                            10
        Case 1:19-cr-00465-KPF Document 36 Filed 08/03/20 Page 11 of 11




                                 CONCLUSION

       For the foregoing reasons, Defendant Mr. Arena’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The Clerk of

Court is directed to terminate the motion at docket entry 26.

       SO ORDERED.

 Dated: August 3, 2020
        New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




Sent by First Class Mail to:
Salvatore Arena,
Reg. No. #86726-054
Federal Prison Camp
P.O. Box 2000
Lewisburg, PA 17837




                                      11
